UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 03-4275



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


ELIZABETH COFFEY,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Western
District of North Carolina, at Statesville. Lacy H. Thornburg,
District Judge. (CR-01-36)


Submitted:   January 28, 2004              Decided:   March 16, 2004


Before WILKINSON, NIEMEYER, and LUTTIG, Circuit Judges.


Affirmed by unpublished per curiam opinion.


J. Franklin Mock, II, Mooresville, North Carolina, for Appellant.
Robert J. Conrad, Jr., United States Attorney, Brian S. Cromwell,
Assistant United States Attorney, Charlotte, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Elizabeth Coffey appeals her convictions and twenty-seven

month sentence for conspiracy to commit bank fraud and mail theft,

in violation of 18 U.S.C. §§ 1344, 371 (2000), and bank fraud and

aiding and abetting bank fraud, in violation of 18 U.S.C. §§ 2,

1344 (2000).   Counsel for Coffey has filed a brief in accordance

with Anders v. California, 386 U.S. 738 (1967), in which he states

there are no meritorious issues for appeal. Coffey was informed of

her right to file a pro se supplemental brief, but she has not done

so.   Counsel presents two issues for this Court’s review.       Finding

no error, we affirm.

           First, Coffey argues that the district court erred in

calculating the amount of loss attributable to her.        The district

court’s determination of the amount of loss is a factual matter

reviewed for clear error.    United States v. Castner, 50 F.3d 1267,

1274 (4th Cir. 1995).        Based on our review of the testimony

presented at trial, we conclude that the district court did not

clearly err.

           Next,   Coffey   asserts   that   district   court   erred   in

applying an enhancement for use of a minor in the commission of the

crime.   The district court’s finding that Coffey used a minor is a

factual finding reviewed for clear error. United States v. Murphy,

254 F.3d 511, 513 (4th Cir. 2001).       We conclude that the district




                                 - 2 -
court did not clearly err in relying on the trial testimony that

Coffey used a minor to commit her crime.

            Accordingly, we affirm Coffey’s convictions and sentence.

In accordance with Anders, we have reviewed the entire record in

this case and find no other meritorious issues for appeal.                    This

court requires that counsel inform his client, in writing, of her

right to petition the Supreme Court of the United States for

further review.      If the client requests such a petition be filed,

but counsel believes that such a petition would be frivolous, then

counsel   may   move   in    this    court    for   leave   to   withdraw     from

representation.      Counsel’s motion must state that a copy thereof

was served on the client.       We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before     the   court    and     argument   would    not   aid   the

decisional process.

                                                                        AFFIRMED




                                      - 3 -